                        Case 2:17-cv-00218-RSM Document 155 Filed 08/27/19 Page 1 of 3


               1                                                                   The Honorable Ricardo S. Martinez
                                                                                    Chief United States District Judge
               2

               3

               4

               5

               6

               7
                                               UNITED STATES DISTRICT COURT
               8                              WESTERN DISTRICT OF WASHINGTON
                                                        AT SEATTLE
               9

           10

           11                                                          CASE NO. 2:17-CV-00218-RSM-JPD
           12      DANIEL RAMIREZ MEDINA,
                                                                       NOTICE OF ADDRESS CHANGE FOR
           13                            Plaintiff,                    PLAINTIFF’S COUNSEL LEAH M. LITMAN
           14                    v.
                   U.S. DEPARTMENT OF HOMELAND
           15      SECURITY; U.S. IMMIGRATION AND
                   CUSTOMS ENFORCEMENT; and U.S.
           16      CITIZENSHIP AND IMMIGRATION
                   SERVICES,
           17
                                         Defendants.
           18

           19
                          PLEASE TAKE NOTICE that Leah M. Litman, counsel for Plaintiff and previously of the
           20
                   University of California, Irvine School of Law, has moved. Her updated information is as follows:
           21

           22

           23      LEAH M. LITMAN (DC SBN 1016310), pro hac vice
                    lmlitman@umich.edu
           24      University of Michigan Law School
                   *Affiliation for identification purposes only
           25      701 South State Street
                   Ann Arbor, Michigan 48104
           26      Telephone: (734) 764-0549

           27

           28

Gibson, Dunn &      NOTICE OF ADDRESS CHANGE FOR PLAINTIFF’S
Crutcher LLP        COUNSEL LEAH M. LITMAN
                      Case 2:17-cv-00218-RSM Document 155 Filed 08/27/19 Page 2 of 3


               1        DATED: August 27, 2019
               2        Seattle, Washington
               3                              Respectfully submitted,
               4                              /s/ Theodore J. Boutrous Jr.
                                              GIBSON, DUNN & CRUTCHER LLP
               5                              THEODORE J. BOUTROUS, JR. (CA SBN 132099), pro hac vice
                                              ETHAN D. DETTMER (CA SBN 196046), pro hac vice
               6                              KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
                                              NATHANIEL L. BACH (CA SBN 246518), pro hac vice
               7
                                              PUBLIC COUNSEL
               8                              MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                                              JUDY LONDON (CA SBN 149431), pro hac vice
               9                              KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
           10                                 IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
                                              LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           11

           12                                 Attorneys for Plaintiff

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                   NOTICE OF ADDRESS CHANGE FOR PLAINTIFF’S
Gibson, Dunn &     COUNSEL LEAH M. LITMAN
Crutcher LLP       Case No. 2:17-cv-00218-RSM-JPD
                                                                        1
                        Case 2:17-cv-00218-RSM Document 155 Filed 08/27/19 Page 3 of 3


               1                                     CERTIFICATE OF SERVICE
               2          I hereby certify that on August 27, 2019, I electronically filed the foregoing document with
               3   the Clerk of the Court using CM/ECF. I also certify that the foregoing document should
               4   automatically be served this day on all counsel of record via transmission of Notices of Electronic
               5   filing generated by CM/ECF.
               6

               7                                                               /s/ Theodore J. Boutrous Jr.

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                    NOTICE OF ADDRESS CHANGE FOR PLAINTIFF’S
Gibson, Dunn &      COUNSEL LEAH M. LITMAN
Crutcher LLP        Case No. 2:17-cv-00218-RSM-JPD
                                                                      2
